Citation Nr: 1212697	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-17 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1965 to January 1968, including service in Vietnam.  He died in April 2008; the appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims on appeal.

In January 2010, a Travel Board hearing was held at the Newark RO before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the file.  


FINDINGS OF FACT

1.  The Veteran died in April 2008.  His death certificate listed the immediate cause of death as cardiorespiratory arrest due to, or as a consequence of, sepsis with end-stage renal disease (ESRD) listed as a significant condition contributing to death but not resulting in the underlying cause.

2.  At the time of the Veteran's death, he had been granted service connection for posttraumatic stress disorder (PTSD) (100 percent rating); Type II diabetes mellitus (20 percent rating); tinnitus (10 percent rating); and tinea versicolor (10 percent rating).

3.  During his active duty service, the Veteran served in the Republic of Vietnam and, thus, is presumed to have been exposed to herbicides.

4.  It is presumed that the Veteran's AL amyloidosis was due to exposure to herbicides in Vietnam. 

5.  The Veteran's service-connected disabilities caused, contributed to, or hastened, his death.

6.  DIC benefits pursuant to 38 U.S.C.A. § 1318 are available only if the cause of the Veteran's death is not service-connected. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1116, 1310, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2011).

2.  Because service connection for the cause of the Veteran's death has been granted, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1310, 1318 (West 2002 & Supp. 2011); 38 C.F.R. § 3.22 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that service connection for the cause of the Veteran's death should be established because his service-connected disabilities contributed substantially to his death in April 2008.  She maintains that his exposure to herbicides in the Republic of Vietnam was the basis for his fatal disease.  

She also contends that his death, as shown by the death certificate, was materially caused by a condition (ESRD) entitled to be considered service connected and because his service-connected disabilities resulted in debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of the sepsis which led to the fatal cardiopulmonary arrest.  She also contends that his service-connected disabilities were of such severity as to have a material influence in hastening his death from sepsis and cardiopulmonary arrest.  See Board Hearing Transcript.

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, a causal connection must be shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Turning to the merits of the claim, the Veteran's death certificate lists the immediate cause of his death as cardio-respiratory arrest due to sepsis; the sepsis was described as having a 10-day interval between onset and death.  ESRD was listed as a significant condition contributing to death but not resulting in the underlying cause.  An autopsy was not performed.  

The Veteran's service personnel records indicate that he served in Vietnam from January 1966 to December 1966.  In order to establish a presumption that a disease was incurred in service and is associated with exposure to certain herbicide agents, a claimant must show (1) that a veteran served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975; (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in 38 C.F.R. § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In this case, the Veteran had the requisite type of service in the Republic of Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii) , and, therefore, he is presumed to have been exposed to an herbicidal agent during service in the absence of affirmative evidence to the contrary.  The medical evidence of record further shows that he was diagnosed with AL amyloidosis in August 2007, as confirmed by renal biopsy.

In 2009, VA amended its regulations concerning presumptive service connection for a certain disease based on the National Academy of Science Institute of Medicine committee report, "Veterans and Agent Orange: Update 2006." 74 Fed. Reg. 21258 (May 7, 2009).  The amendment implemented the Secretary of Veterans Affairs' decision that there is a positive association between exposure to herbicides used in the Republic of Vietnam during the Vietnam era and the subsequent development of AL amyloidosis.  Id. at 21258-21259.  

Therefore, the amendment established a presumptive service connection for AL amyloidosis based on herbicide exposure for all claims pending before VA on or received after May 7, 2009.  Id. at 21259.  As the appellant's claim was pending on this date, AL amyloidosis is presumed to have been related to his exposure to herbicides in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e).  

For definitional purposes, amyloidosis is a disease in which an abnormal protein (amyloid) builds up in organs and tissues, impairing their function.  Clearly, amyloidosis is a disease process that affects a vital organ.  The medical evidence of record also reflects that the Veteran's AL amyloidosis had affected his gastrointestinal tract and his kidneys.  

In fact, the Veteran was diagnosed with ESRD shortly after his initial diagnosis of AL amyloidosis and he was on hemodialysis during the last months of his life.  The medical evidence of record clearly associated ESRD with AL amyloidosis.  Furthermore, he was on tube feeding and he had incurred systemic infections in the months before his death that were attributed to contamination of his treatment lines.  He was also noted to be anemic and malnourished.

The Veteran was hospitalized in late 2007 and a progress note from an Oncology attending physician indicated that the doctor had informed the Veteran that there was a relatively low chance of improvement in his symptomatology or organ function even if he had a positive response to the chemotherapy for his amyloidosis.  The doctor also recommended that the Veteran establish his status as 'Do Not Resuscitate' (DNR) case and added that it would be reasonable to withdraw other supportive care if the Veteran found it to be too bothersome.  

A March 2008 consultation record stated that the Veteran had chronic diarrhea which was known to be secondary to amyloid in the bowel.  The consulting specialist also stated that the Veteran's overall prognosis was poor.  He died approximately six weeks later.

The RO sought a medical opinion on the cause of the Veteran's death.  In July 2008, a VA physician reviewed the claims file and noted diagnoses of diabetes, hypertension, obesity, sleep apnea and degenerative joint disease; however, the reviewer did not mention AL amyloidosis with gut and renal involvement and associated chronic diarrhea and ESRD or anemia or malnutrition.  

The reviewer concluded that it was less likely than not that the Veteran's service-connected diabetes was related to the ESRD, the sepsis or the cardiorespiratory arrest that led to his death.  Again, however, there was no discussion of the role the AL amyloidosis played, especially in light of the listing of ESRD on the death certificate as a significant condition contributing to death.

A medical opinion is adequate when it is based upon consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board finds that the July 2008 VA reviewer report was not sufficiently detailed with recorded history or clinical findings.  In addition, the VA reviewer failed to address the clinical significance of the Veteran's AL amyloidosis.  Therefore, the Board concludes that the July 2008 VA medical opinion has less probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In reviewing the record, the Board finds medical evidence that the Veteran's service-connected AL amyloidosis contributed to the cause of his death - cardio-respiratory arrest due to sepsis.  As indicated in the terminal medical records, amyloidosis reduced the function of his gastrointestinal and renal systems and led to chronic diarrhea, malnutrition, ESRD, the need for hemodialysis, the need for tube feeding, and bacteremia.  Thus, there is indication that, when 38 C.F.R. § 3.312 is considered, his service-connected disabilities, including AL amyloidosis, affected vital systems in a manner that left him less physically capable of mounting a response to any additional clinical insult.

Resolving reasonable doubt in favor of the appellant, the evidence of record suggests that it is at least as likely as not that the Veteran's AL amyloidosis affected a vital organ/system and was of itself of a progressive or debilitating nature thereby aiding or lending assistance to the production of death, and that it is at least as likely as not that the service-connected AL amyloidosis was a material factor in accelerating the Veteran's death.  Accordingly, service connection for the cause of the Veteran's death is granted.

With respect to the claim under 38 U.S.C.A. § 1318, entitlement to DIC may be established in the same manner as if a veteran's death were service-connected where it is shown that the death was not the result of willful misconduct, and the veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death, (2) was rated totally disabled for a period of not less than five years from the date of his discharge or release from active duty or (3) was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a). 

DIC benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 are paid in the same manner as if a veteran's death were service-connected.  See 38 U.S.C.A. § 1318(a).  In the present case, as DIC benefits have already been granted in this decision based upon the award of service connection for the cause of the Veteran's death, the alternative claim under 38 U.S.C.A. § 1318 is rendered moot.  

Only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C.A. § 1318.  See generally Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, 38 U.S.C.A. § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant.  Section 1318 is only applicable if the Veteran's death is found to be nonservice-connected.  See 38 C.F.R. § 3.22(a).  

In summary, in light of the grant of service connection above for the cause of the Veteran's death under 38 U.S.C.A. § 1310, the claim of entitlement to DIC under 38 U.S.C.A. § 1318 is moot.  Therefore, the 38 U.S.C.A. § 1318 DIC claim is dismissed as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal (service connection).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.



ORDER

Service connection for the cause of the Veteran's death is warranted. 

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


